Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to 312 Amendment
2.            Acknowledgement is made of the 312 amendment filed 05/20/22. 
The amendment filed on 05/20/22 is entered (previously entered in part because of illegible (not approved) figures 16-18, see Examiners amendment and new Tables below and also attached).
EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Michael Monaco on 07/15/22.
IN THE SPECIFICATION
Please amend these paragraphs as follows:
[0276]
Table 16. Example of conversion table
(NSL = 4, G = 2, NSL,1 = 1, NSL,2 = 3, m1 = 1, m2 = 1)




[0282]

Table 17. Example of conversion table
(NSL = 4, G = 2, NSL,1 = 2, NSL,2 = 2, m1 = 1, m2 = 1)



[0284]
Table 18. Example of conversion table
(NSL = 4, G = 3, NSL,1 = 1, NSL,2 = 1, NSL,3 = 2, m1 = 1,
m2 = 1, m3 = 0)




Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/           Primary Examiner, Art Unit 2631                                                                                                                                                                                             July 28, 2022